Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 21 are pending.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains the word “comprising” (i.e. legal phraseology).  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 – 11 and 18 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “without taking into account” in claim 9 is a relative phrase which renders the claim indefinite. The phrase “without taking into account” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what “without taking into account” is directed to. For purposes of examination, it will be considered to not be used in the usage statistic parameter.

The phrase “taking into account” in claim 11 is a relative phrase which renders the claim indefinite. The phrase “taking into account” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how the second SERP is being used in the generation. For purposes of examination, any consideration of the second SERP will be considered sufficient for “taking into account”.
Claim 18 recites the limitation "calculating the pre-fetch overhead parameter (PFOP) based on a formula" in lines 1 – 2, underlined for emphasis.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 is dependent upon claim 15, however, the only prior mention of a PFOP is in claim 17 (dependent upon claim 14) in which claim 18 does not rely. Claim 19 is dependent upon claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 – 7, 12 – 17 and 20 – 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0024424 issued to Saad Almohizea (hereinafter referred to as Almohizea).
As to claim 1, Almohizea discloses receiving, by the server, an indication of at least a portion of a search query from an electronic device connectable to the server via a communication network (user enters partial or full search queries via a user interface in communication with search computer system, alternative computer systems, etc. See Almohizea: Para. 0038); 
generating, based on the indication, a ranked set of search query completion suggestions that are associated with the portion of the search query (dynamically suggestion autocomplete solutions for the query presented in order of importance in which most likely to be the top hit, see Almohizea: Para. 0038 – 0042); 
analyzing a top one of the ranked set of search query completion suggestions to determine if the top one of the ranked set of search query completion suggestions meets a pre-determined trigger condition (top suggestions for autocompletion are based on suggestions with the highest relevance to the query that has been typed so far, see Almohizea: Para. 0041 - 0043); 




in response to the top one of the ranked set of search query completion suggestions meeting the pre-determined trigger condition, generating a set of search results that are responsive to an intermediate search query that includes the at least the portion of the search query and the top one of the ranked set of search query completion suggestions (retrieving search results, including auxiliary items, for the top search results (ex. first level of results for “Al Pacino” and second level of results for “Al Capone” when “AL“ is entered as part of the search query, see Almohizea: Para. 0044 – 0049); 
transmitting to the electronic device: 
the ranked set of search query completion suggestions (top query autocomplete suggestions are displayed to the user based on highest relevance to the query that has been typed so far, see Almohizea: Para. 0041 - 0049); and 
a Search Engine Result Page (SERP) containing the set of search results (along with the query autocomplete suggestions, results in the form of auxiliary items is returned as levels for each autocomplete suggestion, a user may select an auxiliary item and a vertical search is performed that pertains to the auxiliary item and further SERP is returned based on the new vertical search, see Almohizea: Para. 0041 – 0049).




As to claim 2, Almohizea discloses wherein the receiving the indication of at least the portion of the search query is executed before the user submits the search query to the server (as the user dynamically enters the query, the autocomplete suggestions are determined, such as entering the query “AL”, see Almohizea: Para. 0041 – 0049, the user did not select the enter/return key or a search button, they entered the characters “AL” while entering the query).

As to claim 3, Almohizea discloses wherein the receiving the indication of at least the portion of the search query is executed dynamically as the user enters the portion of the search query (as the user dynamically enters the query, the autocomplete suggestions are determined, such as entering the query “AL” or “TOM” and displaying suggestions, see Almohizea: Para. 0041 – 0049 and 0059 – 0062).

As to claim 4, Almohizea discloses wherein the transmitting to the electronic device causes the electronic device to display: 
the ranked set of search query completion suggestion without an express interaction of a user of the electronic device (top query autocomplete suggestions are displayed to the user based on highest relevance to the query that has been typed so far, see Almohizea: Para. 0041 - 0049); 



the SERP in response to the express interaction of the user with the top one of the ranked set of search query completion suggestions (along with the query autocomplete suggestions, results in the form of auxiliary items is returned as levels for each autocomplete suggestion, a user may select an auxiliary item and a vertical search is performed that pertains to the auxiliary item and further SERP is returned based on the new vertical search, see Almohizea: Para. 0041 – 0049).

As to claim 5, Almohizea discloses wherein the server is configured to access a search log database (tracking previously visited websites, previous selected results, browsing history, etc. for use in both autocompletion suggestions and results/auxiliary items, see Almohizea: Para. 0036, 0041 – 0049, 0052, 0055), and wherein the generating the ranked set of search query completion suggestions that are associated with the portion of the search query comprises: 
selecting, by the server from the search log database the set of search query completion suggestions based on respective frequency of past use of each intermediate search query associated with the respective search query completion suggestion of the set of search query completion suggestions in past searches (previously visited websites, selected results, and browsing history are used in the autocompletion suggestion and browsing history, see Almohizea: Para. 0041 – 0049, 0052, 0055, and using most common auxiliary items for search suggestions and only the most common vertical searches are presented, see Almohizea: Para. 0061 – 0063 and 0084).

As to claim 6, Almohizea discloses wherein in response to the top one of the ranked set of search query completion suggestions not meeting the pre-determined trigger condition, the method comprises: 
not generating the set of search results (only top query autocomplete suggestions are displayed to the user based on highest relevance to the query that has been typed so far, see Almohizea: Para. 0041 - 0049); and 
only transmitting the ranked set of search query completion suggestions (along with only the top query autocomplete suggestions being displayed, results in the form of auxiliary items is returned as levels for each autocomplete suggestion, a user may select an auxiliary item and a vertical search is performed that pertains to the auxiliary item and further SERP is returned based on the new vertical search, see Almohizea: Para. 0041 – 0049).

As to claim 7, Almohizea discloses wherein the indication of the at least portion of the search query is a first indication of the at least portion of the search query having at least a portion of at least one search term (dynamically suggestion autocomplete solutions for the query presented in order of importance in which most likely to be the top hit, see Almohizea: Para. 0038 – 0042), and wherein the method further comprises: 



receiving, by the server, a second indication of at least the portion of the search query from the electronic device, the second indication of the at least portion of the search query having at least one additional symbol compared to the first indication (suggestions are updated each time the user adds or deletes a character to dynamically predict the best suggestion in real-time and as the user enters a space after entering “AL” suggestions for autocompleted queries for names such as “AL PACINO” or “AL CAPONE” are displayed, see Almohizea: Para. 0040 – 0049, and initial search query of “Madonna” is entered and then further writes “Madonna Songs” as was a displayed suggestion and selects “list” for results thereof, see Almohizea: Para. 0080 – 0083 and Fig. 13); 
generating, based on the second indication, a second ranked set of search query completion suggestions that are associated with the second indication of at least the portion of the search query (dynamically displaying autocomplete suggestions as user adds/deletes characters as part of a query, such as entering a space after “AL” will display autocomplete suggestions for names that begin with “AL” like “AL PACINO” or “AL CAPONE”, see Almohizea: Para. 0040 – 0049, and initial search query of “Madonna” is entered and then further writes “Madonna Songs” as was a displayed suggestion and selects “list” for results thereof, see Almohizea: Para. 0080 – 0083 and Fig. 13); 



analyzing a top one of the second ranked set of search query completion suggestions to determine if the top one of the second ranked set of search query completion suggestions meets the pre-determined trigger condition (top suggestions for autocompletion are based on suggestions with the highest relevance to the query that has been typed so far as user adds/deletes characters, see Almohizea: Para. 0040 - 0049); 
in response to the top one of the second ranked set of search query completion suggestions meeting the pre-determined trigger condition, generating a second set of search results that are responsive to a second intermediate search query that includes the portion of the search query prior to receiving the second indication and the top one of the second ranked set of search query completion suggestions (retrieving search results, including auxiliary items, for the top search results (ex. first level of results for “Al Pacino” and second level of results for “Al Capone” when “AL“ followed by a space is entered as part of the search query, see Almohizea: Para. 0044 – 0049, and retrieving results in preparation as “Madonna Songs” is written after the initial “Madonna” was written, , see Almohizea: 0080 – 0083 and Fig. 13); 
transmitting to the electronic device: 
the second ranked set of search query completion suggestions (top query autocomplete suggestions are displayed to the user based on highest relevance to the query that has been typed so far, see Almohizea: Para. 0040 – 0049, 0080 – 0083, as well as Fig. 3, 5, 7 and 13); and 

a second SERP containing the second set of search results (along with the query autocomplete suggestions, results in the form of auxiliary items is returned as levels for each autocomplete suggestion, a user may select an auxiliary item and a vertical search is performed that pertains to the auxiliary item and further SERP is returned based on the new vertical search, see Almohizea: Para. 0040 – 0049, 0080 – 0083, as well as Fig. 3, 5, 7 and 13).

As to claim 12, Almohizea discloses wherein in response to the top one of the second ranked set of search query completion suggestions not meeting the pre-determined trigger condition, the method comprises: 
not generating the second set of search results (only top query autocomplete suggestions are displayed to the user based on highest relevance to the query that has been typed so far, see Almohizea: Para. 0040 – 0049, 0080 – 0083, as well as Fig. 3, 5, 7 and 13); 
only transmitting the second ranked set of search query completion suggestions (along with only the top query autocomplete suggestions being displayed, results in the form of auxiliary items is returned as levels for each autocomplete suggestion, a user may select an auxiliary item and a vertical search is performed that pertains to the auxiliary item and further SERP is returned based on the new vertical search, see Almohizea: Para. 0040 – 0049, 0080 – 0083, as well as Fig. 3, 5, 7 and 13).

As to claim 13, Almohizea discloses wherein the pre-determined trigger condition comprises: a prediction confidence parameter that the top one of the first ranked set of search query completion suggestions is the search query (top suggestions for autocompletion are based on suggestions with the highest relevance to the query that has been typed so far, see Almohizea: Para. 0041 - 0043, and the direct loading of a website without displaying the SERP is to be done only if there is sufficient probability that the top web site is the perfect match, and below that threshold a general search is conducted instead. This is determined by relevant criteria such as location, prior searches and popular searches. Embodiments of the present invention are able to provide both narrowly targeted search and general searches, see Almohizea: Para. 0053).

As to claim 14, Almohizea discloses wherein the pre-determined trigger condition comprises:  a prediction confidence parameter that the top one of the second ranked set of search query completion suggestions is the search query (top suggestions for autocompletion are based on suggestions with the highest relevance to the query that has been typed so far, see Almohizea: Para. 0041 – 0043, 0080 – 0083 and Fig. 13, and the direct loading of a website without displaying the SERP is to be done only if there is sufficient probability that the top web site is the perfect match, and below that threshold a general search is conducted instead. This is determined by relevant criteria such as location, prior searches and popular searches. Embodiments of the present invention are able to provide both narrowly targeted search and general searches, see Almohizea: Para. 0053).
As to claim 15, Almohizea discloses wherein the method further comprises generating the pre-determined trigger condition (top suggestions for autocompletion are based on suggestions with the highest relevance to the query that has been typed so far, and previously visited websites, selected results, and browsing history are used in the autocompletion suggestion and browsing history, and the direct loading of a website without displaying the SERP is to be done only if there is sufficient probability that the top web site is the perfect match, and below that threshold a general search is conducted instead. This is determined by relevant criteria such as location, prior searches and popular searches. Embodiments of the present invention are able to provide both narrowly targeted search and general searches, see Almohizea: Para. 0041 – 0049, 0052, 0053 0055, relevance is a predetermined condition for which suggestions to display).

As to claim 16, Almohizea discloses wherein the generating the pre-determined trigger condition is based on at least one factor selected from: 
a predicted probability of the top one of the ranked set of search query completion suggestions being selected by the user; a length of one of the top one of the ranked set of search query completion suggestions and the intermediate search query; a linguistic model; user history associated with the user (top suggestions for autocompletion are based on suggestions with the highest relevance to the query that has been typed so far, and previously visited websites, selected results, and browsing history are used in the autocompletion suggestion and browsing history, and the direct loading of a website without displaying the SERP is to be done only if there is sufficient probability that the top web site is the perfect match, and below that threshold a general search is conducted instead. This is determined by relevant criteria such as location, prior searches and popular searches. Embodiments of the present invention are able to provide both narrowly targeted search and general searches, see Almohizea: Para. 0041 – 0049, 0052, 0053 0055, relevance (i.e. probability) and user history).

As to claim 17, Almohizea discloses wherein the method further comprises calculating the prediction confidence parameter based on optimizing a pre-fetch overhead parameter (PFOP) (The process by which the search engine fetches suggestions for the query can rely on stored data and certain algorithms. Such algorithms could take into account many criteria such as phonetic variation and, misspellings. The challenge remains to search large indices or popular query lists in under a few milliseconds so that the user sees results pop up while the user is inputting a suggestion. The computer system algorithms could rely on criteria like popular searches, geographic location, browsing history and trending top searches, see Almohizea: Para. 0043, see also Para. 0058, 0061, 0080).






As to claim 20, Almohizea discloses 
iteratively receiving, by the server, a current indication of at least a portion of a search query from an electronic device connected to the server, the current indication being part of a dynamic set of indications, each one of the dynamic set representing a sequential entry by a user of the electronic device of the search query (user enters partial or full search queries via a user interface in communication with search computer system, alternative computer systems, etc., as the user dynamically enters the query, the autocomplete suggestions are determined, such as entering the query “AL” or “TOM” and displaying suggestions, see Almohizea: Para. 0038, 0041 – 0049 and 0059 – 0062); 
generating, based on the indication, a ranked set of search query completion suggestions that are associated with the current indication of the portion of the search query (dynamically suggestion autocomplete solutions for the query presented in order of importance in which most likely to be the top hit, see Almohizea: Para. 0038 – 0042); 
analyzing a top one of the ranked set of search query completion suggestions to determine if the top one of the ranked set of search query completion suggestions meets a pre-determined trigger condition (top suggestions for autocompletion are based on suggestions with the highest relevance to the query that has been typed so far, see Almohizea: Para. 0041 - 0043); 


in response to the top one of the ranked set of search query completion suggestions meeting the pre-determined trigger condition representative of a prediction confidence parameter that the top one of the ranked set of search query completion suggestions being the search query, generating a set of search results that are responsive to an intermediate search query that includes the at least the portion of the search query and the top one of the ranked set of search query completion suggestions (retrieving search results, including auxiliary items, for the top search results (ex. first level of results for “Al Pacino” and second level of results for “Al Capone” when “AL“ is entered as part of the search query, top suggestions for autocompletion are based on suggestions with the highest relevance to the query that has been typed so far, and previously visited websites, selected results, and browsing history are used in the autocompletion suggestion and browsing history, see Almohizea: Para. 0041 – 0049, 0052, 0055); 
transmitting to the electronic device: 
the ranked set of search query completion suggestions (top query autocomplete suggestions are displayed to the user based on highest relevance to the query that has been typed so far, see Almohizea: Para. 0041 - 0049); and 
a Search Engine Result Page (SERP) containing the set of search results (along with the query autocomplete suggestions, results in the form of auxiliary items is returned as levels for each autocomplete suggestion, a user may select an auxiliary item and a vertical search is performed that pertains to the auxiliary item and further SERP is returned based on the new vertical search, see Almohizea: Para. 0041 – 0049).
Claim 21 is rejected using similar rationale to the rejection of claim 20 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almohizea in view of U.S. Patent Application Publication No. 2012/0030553 issued to Andrew Delpha et al (hereinafter referred to as Delpha).







As to claim 8, Almohizea discloses wherein the method further comprises: 
acquiring an indication that the user did not select the top one of the second ranked set of search query completion suggestions and that the first SERP was not displayed (user selects the camera icon 332 next to the suggestion “Al Capone”, a SERP for “Al Capone Photos” would be displayed, see Almohizea: Para. 0050). 
However, Almohizea does not explicitly disclose marking the first SERP with a non-use flag.
Delpha teaches marking the first SERP with a non-use flag (The Evaluation Facility may be able to generate a pattern of relevance for each user who marks recommendations as relevant and irrelevant. The pattern of relevance may be stored in the user profile, and may be used in generating a future recommendation, which may have improved relevance, see Delpha: Para. 0093).
Delpha and Almohizea are analogous due to their disclosure of providing suggestions for queries.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Almohizea’s use of query autocompletion suggestions based on relevance with Delpha’s use of making suggestions are irrelevant for future recommendations in order to provide tools and management of annotations for web pages in search processes.




As to claim 9, Almohizea discloses wherein the method further comprises generating SERP usage statistic parameter, the generating being done without taking into account the first SERP based on the non-use flag (prior searches and selections are used in determining relevancy for suggestion of top hits, see Almohizea: Para. 0040 – 0049 and 0052 - 0054).
However, Almohizea does not explicitly disclose generating being done without taking into account the first SERP based on the non-use flag.
Delpha teaches generating being done without taking into account the first SERP based on the non-use flag (The Evaluation Facility may be able to generate a pattern of relevance for each user who marks recommendations as relevant and irrelevant. The pattern of relevance may be stored in the user profile, and may be used in generating a future recommendation, which may have improved relevance, see Delpha: Para. 0093).
Delpha and Almohizea are analogous due to their disclosure of providing suggestions for queries.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Almohizea’s use of query autocompletion suggestions based on relevance with Delpha’s use of making suggestions are irrelevant for future recommendations in order to provide tools and management of annotations for web pages in search processes.




As to claim 10, Almohizea modified by Delpha discloses wherein the method further comprises: 
acquiring an indication that the user selected the top one of the second ranked set of search query completion suggestions and that the second SERP was displayed (user selects the camera icon 332 next to the suggestion “Al Capone”, a SERP for “Al Capone Photos” would be displayed, see Almohizea: Para. 0050).

As to claim 11, Almohizea modified by Delpha discloses wherein the generating is executed taking into account the second SERP and user interaction associated therewith (user selects the camera icon 332 next to the suggestion “Al Capone”, a SERP for “Al Capone Photos” would be displayed, see Almohizea: Para. 0050).


Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, in addition to correcting any 35 USC 112 rejections by amending the claim language and/or claim dependencies.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164